SABERS, Justice
(dissenting).
I join the dissent of Justice Amundson.
It seems clear that the trial court had jurisdiction because the action involved claimed breaches of contract between Plaintiffs and Defendant SODRAC. SOD-RAC appealed an adverse final judgment basing jurisdiction on SDCL 15-26A-3. Plaintiffs conceded same as their brief states: “Jurisdiction is based upon SDCL 15-26A-3(1).”
While there may be some merit in staying this action until the action between SODRAC and the Department of Revenue is resolved, it is not a matter of jurisdiction. The authority cited by the majority opinion is facially inapplicable here because different parties and issues are involved. Obviously, SODRAC’s action with the Department of Revenue is not going to determine “whether or not ... breach[es] of contract occurred.” In fact, all of the issues between these parties in this case must be decided whether or not SODRAC’s action with the Department of Revenue results in a determination of tax, whatever the amount. I cannot see where this “invite[s] duplicitous litigation.”